United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3177
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Enrique Ramirez

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                              Submitted: May 2, 2013
                                Filed: May 8, 2013
                                  [Unpublished]
                                  ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      Under the terms of a written plea agreement that contained an appeal waiver,
Enrique Ramirez pleaded guilty to conspiring to distribute methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846. The district court1 imposed
a sentence of 180 months in prison and 5 years of supervised release. On appeal,
Ramirez’s counsel has moved to withdraw and submitted a brief under Anders v.
California, 386 U.S. 738 (1967), questioning the reasonableness of the sentence.

       We conclude that the appeal waiver should be enforced as to all issues in this
appeal. See United States v. Jennings, 662 F.3d 988, 990 (8th Cir. 2011) (court
should enforce appeal waiver if both waiver and plea agreement were entered into
knowingly and voluntarily, appeal is within waiver’s scope, and no miscarriage of
justice would result); see also United States v. Estrada-Bahena, 201 F.3d 1070, 1071
(8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders case).

       Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issue not covered by the waiver.
Accordingly, we dismiss this appeal and grant counsel’s motion to withdraw, subject
to counsel informing Ramirez about procedures for seeking rehearing or filing a
petition for certiorari.
                         ______________________________




      1
       The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.

                                         -2-